DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15, 17 and 18 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 2, 4, 8-10 and 14, canceled claim 16 and new claim 18.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 20 – add a semi-colon after “female part” at the end of the line.
Correction is required.

Claim 18 is objected to because of the following informalities:  Line 2 – delete “of” before “50 cm”.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15, 17 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 

Claims 1 and 9 recite “the second seal being a convex to cone seal that reduces the galling”.  The phrase "that reduces the galling" in claims 1 and 9 is indefinite.  There is no standard in the specification for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This phrase does not provide a clear basis for evaluation as it is not clear what this limitation is being compared to or how this limitation is being measured or defined.  It is suggested to Applicant to remove the use of this phrase from the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al U.S. Patent Application Publication No. 2011/0241340 A1 in view of Quadflieg et al German Patent No. DE 44 46 806 C1.

With regard to claim 1, and as seen in Figures 1A-1B, Okada et al disclose a threaded joint for oil pipes, the joint comprising a female part (2) and a male part (at 1), wherein a coupling direction (direction of 1 inserted into 2) between the male part and the female part and a coupling configuration (see Figure 1B) are defined, the male part (at 1) having a nose (at 14), wherein the female part (at 2) is a joint tubular body comprising a coupling section (section above 21) which internal surface is threaded (at 21), an axis (axis from 1 inserted into 2) of the tubular body having the coupling direction, a seal section (from 23 to 24) which prolongs the coupling section in the coupling direction with a decreasing diameter in the coupling direction, the seal section having an internal sealing surface (at 23) and a shoulder (at 24) at the end of the seal section for abutting the nose (at 14) of the male part in the coupling configuration and wherein the male part (at 1) comprises a tubular body which comprises a first section (section below 11) which external surface is threaded (at 11) and which is complementary to the threaded internal surface of the female part, a second sealing section (from 13 to 14) comprising a seal surface (at 13) which in the coupling configuration cooperates with the seal surface of the female part for sealing the joint, the nose (at 14) which in the coupling configuration abuts on the shoulder (at 24).  
However, Okada et al do not disclose that the internal sealing surface of the female part is made of conical sections; that the seal surface of the male part comprises a proximal portion closer to the first section and a distal portion closer to the end; the proximal portion having a 
Quadflieg et al teach, as seen in Figure 2, that a threaded connection can have two sealing seats between the male and female parts wherein the internal sealing surface of the female part (at 1) is made of conical sections (see each conical section of 1 that meets each sealing surface 4 and 8 of element 7); that the seal surface of the male part (at 7) comprises a proximal portion (at 4) closer to the first section and a distal portion (at 8) closer to the end.  While Quadflieg et al disclose, in Figure 2, the proximal portion having a convex surface which forms, in the coupling configuration, a first seal with one of the conical sections of the internal sealing surface of the female part; the distal portion having a conical surface which forms, in the coupling configuration, a second seal with the other conical section of the internal sealing surface of the female part, Quadflieg et al further teach that the convex contour can be relocated between the sealing seat surfaces as a variant of the sealing system as shown in Figure 2 (see attached english translation paragraph 19).  Therefore, as a variant of the sealing system, Quadflieg et al teaches that the proximal portion can have a conical surface which forms, in the coupling configuration, a first seal with one of the conical sections of the internal sealing surface of the female part; the distal portion having a convex surface which forms, in the coupling configuration, a second seal with the other conical section of the internal sealing surface of the female part to form a first seal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the internal sealing surface of the female part be made of conical sections; the seal surface of the male part comprise a proximal portion closer to the first section and a distal portion closer to the end; the proximal portion having a conical surface which forms, in the coupling configuration, a first seal with one of the conical sections of the internal sealing surface of the female part; the distal portion having a convex surface which forms, in the coupling configuration, a second seal with the other conical section of the internal sealing surface of the female part; such that in the coupling configuration a double seal formed by the first seal and the second seal is established, the first seal being a cone to cone seal, and the second seal being a convex to cone seal to provide effectiveness against both external and internal pressures and axial pressure load fluctuations as taught by Quadflieg et al.

With regard to claim 2, Okada et al in view of Quadflieg et al disclose the claimed invention but do not disclose that an aperture angle of the conical surface of the proximal portion of the male part and an aperture angle of a proximal conical section of the female part are different.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the aperture angle of the conical surface of the proximal portion of the male part and the aperture angle of a proximal conical section of the female part be In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 3, Okada et al in view of Quadflieg et al disclose the claimed invention but do not disclose that the angle of the conical surface of the proximal portion is greater than the angle of the proximal conical section of the female part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the angle of the conical surface of the proximal portion be greater than the angle of the proximal conical section of the female part to ensure a tighter seal and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 4, Okada et al in view of Quadflieg et al disclose the claimed invention but do not disclose that an angle formed by the generatrix and an axis of the cone section of the female part is comprised between 10° and 20° and an angle formed by the generatrix and an axis of the cone section of the proximal portion of the male part is comprised between 10° and 20°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the angle formed by the generatrix and the axis of the cone section of the female part be comprised between 10° and 20° and the angle formed by the generatrix and the axis of the cone section of the proximal portion of the male part be comprised between 10° and 20°to ensure a tighter seal and because a change in the size of a prior art device In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 5, Okada et al in view of Quadflieg et al disclose the claimed invention but do not disclose that the conical sections of the sealing surface of the female part belong to the same cone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the conical sections of the sealing surface of the female part belong to the same cone to allow for an easier connection and manufacturing and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With regard to claim 6, Okada et al in view of Quadflieg et al disclose the claimed invention but do not disclose that the conical sections of the sealing surface of the female part have a different angle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the conical sections of the sealing surface of the female part have different angles to ensure a tighter sealing effect and interference and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).



With regard to claim 8, Okada et al in view of Quadflieg et al disclose the claimed invention but do not disclose that a radius of a circle which generates the toroid section is comprised between 45 and 70 cm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the radius of a circle which generates the toroid section be comprised between 45 and 70 cm, to allow for an easier connection and manufacturing and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With regard to claim 9, and as seen in Figures 1A-1B, Okada et al disclose a threaded joint for oil pipes, the joint comprising a female part (2) and a male part (at 1), wherein a coupling direction (direction of 1 inserted into 2) between the male part and the female part and a coupling configuration (see Figure 1B) are defined, the male part (at 1) having a nose (at 14), wherein the female part (at 2) is a joint tubular body comprising a coupling section (section above 21) which internal surface is threaded (at 21), an axis (axis from 1 inserted into 2) of the tubular body having the coupling direction, a seal section (from 23 to 24) which prolongs the coupling section in the coupling direction with a decreasing diameter in the coupling direction, the seal section having an internal sealing surface (at 23) and a shoulder (at 24) at the end of the seal section for abutting the nose (at 14) of the male part in the coupling configuration and 
-  the seal surface (at 13) of the male part is made of a proximal conical section (surface of 13 mating with portion 54/TA of surface 23 in Figure 3A) closer to the thread, and a distal section (surface of 13 mating with portion 55/RB of surface 23 in Figure 3A) closer to the male part nose (see paragraph 55, lines 7-10);
-  the internal sealing surface (at 23) of the female part comprises a proximal section portion (portion 54/TA in Figure 3A) closer to the thread and a distal section portion (portion 55/RB Figure 3A) closer to the shoulder (see paragraph 55, lines 7-10);
-  the proximal section portion of the female part being a conical surface (portion 54/TA in Figure 3A- paragraph 60, lines 5-6) which forms, in the coupling configuration, a first seal with the proximal conical section (surface of 13 mating with portion 54/TA of surface 23 in Figure 3A) of the male part;
-  the distal section portion of the female part having a surface (portion 55/RB Figure 3A) which forms, in the coupling configuration, a second seal with the distal section (surface of 13 mating with portion 55/RB of surface 23 in Figure 3A) of the male part
-  such that in the coupling configuration a double seal formed by the first seal and the second seal is established, the first seal being a cone to cone seal that can prevent ingress from external pressure that reduces the galling.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the distal section portion of the female part have a convex surface and the distal section of the male part have a conical section such that the second seal is a convex to cone seal to provide effectiveness against both external and internal pressures and axial pressure load fluctuations as taught by Quadflieg et al.

With regard to claim 10, Okada et al in view of Quadflieg et al disclose the claimed invention but do not disclose that an angle of the conical surface of the proximal conical section of the male part and an angle of a proximal section of the female part are different.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the angle of the conical surface of the proximal conical section of the male part and the angle of a proximal section of the female part be different to ensure a tighter sealing effect and interference and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 11, Okada et al in view of Quadflieg et al disclose the claimed invention but do not disclose that the angle of the conical surface of the proximal section portion of the female part is greater than the angle of the proximal conical section of the male part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the angle of the conical surface of the proximal section portion of the female part be greater than the angle of the proximal conical section of the male part to ensure a tighter seal and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 12, Okada et al in view of Quadflieg et al disclose the claimed invention but do not disclose that the conical sections of the sealing surface of the male part belong to the same cone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the conical sections of the sealing surface of the male part belong to the same cone to allow for an easier connection and manufacturing and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With regard to claim 13, Okada et al in view of Quadflieg et al disclose the convex surface is a toroid section (paragraph 9, lines 98-102 of Quadflieg et al).



With regard to claim 15, Okada et al in view of Quadflieg et al disclose wherein the female part and the male part are respectively the box and the pin of a premium connection (see paragraph 2 of Okada et al).

With regard to claim 17, Okada et al in view of Quadflieg et al disclose an oil or gas pipe comprising joints (see paragraph 2 of Okada et al).

With regard to claim 18, Okada et al in view of Quadflieg et al disclose the claimed invention but do not disclose that a radius of a circle which generates the toroid section is of 50 cm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the radius of a circle which generates the toroid section be 50 cm, to allow for an easier connection and manufacturing and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Nagasaku et al, Pallini, Jr et al, Zhu et al ‘464, Zhu et al ‘247, Kawai et al 966 and Kawai et al 049 are being cited to show other examples of threaded joints with female and male parts and first and second seals.

Applicant's amendment to at least claims 1 and 9 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679